November 8, 2019
Exhibit A
EXHIBIT A
EXHIBIT A
Exhibit B
EXHIBIT B
                 Case 3:19-cv-00250-TSH Document 1 Filed 01/14/19 Page 1 of 10

     Julia Parish (SBN 279065)
 1   E-Mail: jparish@legalaidatwork.org
     Katherine Wutchiett (SBN 308240)
 2   E-Mail: kwutchiett@legalaidatwork.org
     LEGAL AID AT WORK
 3   180 Montgomery Street, Suite 600
     San Francisco, CA 94104
 4   Tel: (415) 864-8848
     Fax: (415) 593-0096
 5
     Wendy E. Musell (SBN 203507)
 6   E-Mail: wmusell@stewartandmusell.com
     STEWART & MUSELL, LLP
 7   2200 Powell St., Ste. 440
     Emeryville, CA 94608
 8   Tel: (415) 593-0083
     Fax: (415) 520-0920
 9
     Attorneys for Plaintiffs
10   May Thin Zar
     Phyu Castillo
11

12
                                UNITED STATES DISTRICT COURT
13
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15   MAY THIN ZAR and PHYU CASTILLO,          )    Case No. 19-cv-250
                                              )    PLAINTIFFS’ COMPLAINT FOR
16    Plaintiffs,                             )    DAMAGES AND DECLARATORY
                                              )    AND INJUNCTIVE RELIEF
17          v.                                )
                                              )
18                                            )       1. Discrimination and Harassment
     MEGAN J. BRENNAN, POSTMASTER             )          based on sex – Title VII
19   GENERAL OF THE UNITED STATES             )          (42 U.S.C. § 2000e, et seq.);
     POSTAL SERVICE,                          )       2. Retaliation – Title VII
20                                            )          42 U.S.C. § 2000e, et seq.);
             Defendant.                       )
21                                            )
                                              )
22                                            )    DEMAND FOR JURY TRIAL
                                              )
23                                            )
                                              )
24                                            )
25

26

27
28
                                                                       &DVH1RFY

      PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE
                       RELIEF AND DEMAND FOR JURY TRIAL        EXHIBIT B
                  Case 3:19-cv-00250-TSH Document 1 Filed 01/14/19 Page 2 of 10


 1   Plaintiffs May Thin Zar and Phyu Castillo allege as follows:

 2                                            INTRODUCTION

 3           1.       Plaintiffs May Thin Zar and Phyu Castillo (“Plaintiffs” or “Ms. Thin Zar” and

 4   “Ms. Castillo”), are employees of the United States Postal Service (“Defendant” or “U.S.P.S”) in

 5   Daly City, California. They bring this Title VII action for sexual harassment and sex

 6   discrimination perpetrated by their supervisor and co-employee, Ronald Caluag. Mr. Caluag’s

 7   harassing conduct included restraining Plaintiffs against their will; engaging in unwelcomed

 8   offensive touching, grabbing, and kissing; and making unwelcomed lewd, sexual, and aggressive

 9   comments. This sexually harassing conduct was both severe and pervasive and created a hostile

10   work environment for Plaintiffs. Although aware of Mr. Caluag’s conduct, the U.S.P.S failed to

11   adequately protect Plaintiffs. Plaintiffs also bring a claim for retaliation.

12           2.       Plaintiffs seek an injunction that prohibits the U.S.P.S. from assigning Mr. Caluag

13   to any facility at which the Plaintiffs are working and that requires the U.S.P.S. to take all steps

14   necessary to protect Plaintiffs and other female employees from sexual harassment and

15   discrimination by Mr. Caluag. Plaintiffs also seek an award of compensatory damages for pain

16   and suffering, reasonable attorneys’ fees, and costs.

17                                     JURISDICTION AND VENUE

18           3.       This court has jurisdiction over the subject matter pursuant to 28 U.S.C. §§ 1331,
19   1343(a)(4). This action arises under federal law: Title VII of the Civil Rights Act of 1964, 42
20   U.S.C. § 2000e, et seq..

21           4.       Venue is proper in the Northern District of California pursuant to 28 U.S.C. §

22   1391(e), because the unlawful practices alleged in this complaint occurred in the Northern

23   District of California.

24                                       INTRADISTRICT ASSIGNMENT

25           5.       Assignment of this action to the San Francisco Division of this Court is proper

26   pursuant to Local Rule 3-2(c) and (d) because the events giving rise to this action occurred in

27   San Mateo County, California.

28

                                                        1Case No. 19-cv-250
      PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE
                       RELIEF AND DEMAND FOR JURY TRIAL          EXHIBIT B
                  Case 3:19-cv-00250-TSH Document 1 Filed 01/14/19 Page 3 of 10


 1                                                  PARTIES

 2           6.       Plaintiff May Thin Zar is, and at all relevant times was, a resident of the Northern

 3   District of California and employed by Defendant U.S.P.S. at its Post Office in Daly City.

 4           7.       Plaintiff Phyu Castillo is, and at all relevant times was, a resident of the Northern

 5   District of California and employed by Defendant U.S.P.S. at its Post Office in Daly City.

 6           8.       Defendant Megan J. Brennan is Postmaster General of the U.S.P.S. and is therefore

 7   head of the relevant executive agency. Accordingly, Ms. Brennan is named as defendant in this

 8   action pursuant to 28 U.S.C. § 2000e-16(c). Defendant is sued in her official capacity only.

 9                          EXHAUSTION OF ADMINISTRATIVE REMEDIES

10           9.       Plaintiff May Thin Zar filed an informal EEO complaint on December 8, 2017,
11   followed by a formal EEO complaint on approximately March 20, 2018. In mid-April, Ms. Thin Zar
12   responded to the Acceptance for Investigation, requesting that the EEO investigate all complaints
13   alleged in her complaint. The EEO investigated and issued its final agency decision on November
14   13, 2018.
15           10.      Plaintiff Phyu Castillo filed an informal EEO complaint on approximately January 9,
16   2018, which she amended on or about February 28, 2018, followed by a formal EEO complaint on

17   approximately April 4, 2018. The EEO investigated and issued its final agency decision on October

18   18, 2018.

19           11.      Plaintiffs have fully exhausted their administrative remedies and are entitled to

20   file in the district court.

21                                                        FACTS

22   May Thin Zar
23           12.      Ms. Thin Zar is female. She began working for the U.S.P.S. at its Daly City location

24   in September 2016 and continues to be employed there. Her primary job duties include preparing
25   and delivering mail.
26           13.      Soon after beginning her employment, Ms. Thin Zar noticed that Mr. Caluag
27   watched her and tried to stay in close proximity to her. Shortly thereafter, almost every shift that he
28   supervised Ms. Thin Zar, approximately once weekly, Mr. Caluag started telling her that he liked

                                       2                 Case No. 19-cv-250
       PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE
                        RELIEF AND DEMAND FOR JURY TRIAL          EXHIBIT B
               Case 3:19-cv-00250-TSH Document 1 Filed 01/14/19 Page 4 of 10


 1   and loved her and wanted to go on a date with her. Ms. Thin Zar would tell Mr. Caluag that she was

 2   married, that she was not interested in him, and that she did not want a relationship with him. Ms.

 3   Thin Zar worried about being alone with Mr. Caluag and asked a coworker to stay with her at the

 4   end of their shift. On at least one occasion, Mr. Caluag asked the coworker to leave, so that he could

 5   drive Ms. Thin Zar home alone.

 6           14.     In early to mid-2017, the coworker that stayed with Ms. Thin Zar transferred to

 7   another office. Mr. Caluag began touching, sniffing, smelling, and kissing Ms. Thin Zar’s hair and

 8   attempting to kiss her cheek during almost every shift that he supervised her. This was frightening

 9   and offensive to Ms. Thin Zar. Because of Mr. Caluag’s conduct, Ms. Thin Zar asked other

10   coworkers to wait for her at the end of their shift and leave with her. She told some of these

11   coworkers that the reason for her request was that she did not want to be alone with Mr. Caluag,

12   because he would try to touch or kiss her.

13           15.     In around June 2017, Mr. Caluag asked Ms. Thin Zar to help him with a task in a

14   private office. Because Mr. Caluag was Ms. Thin Zar’s supervisor, she said yes. Once they were

15   inside the office, he closed the door, restrained her, and kissed her. Ms. Thin Zar was terrified. She

16   turned her head so that he could only kiss her cheek, yelled, struggled to get away, broke free, and

17   ran out of the room.

18           16.     Mr. Caluag started asking Ms. Thin Zar to go into private offices with him almost

19   every shift that he supervised her, approximately once weekly. On one occasion, soon after the June

20   attack, Mr. Caluag grabbed Ms. Thin Zar’s wrist and tried to drag her back into a private office. Ms.

21   Thin Zar yelled and struggled free, but injured her wrist in the process.

22           17.     On or about October 29, 2017, Mr. Caluag waited for Ms. Thin Zar near the exit at

23   the end of her shift. Ms. Thin Zar told Mr. Caluag that she wanted to go home, but Mr. Caluag came

24   toward Ms. Thin Zar and grabbed her, wrapping his arms around her, kissing her aggressively with

25   his tongue, causing her to fall down, and then falling on top of her. Through the entire incident, Ms.

26   Thin Zar struggled to get away. Eventually, she escaped and left. Ms. Thin Zar reported this

27   incident to her supervisor on or about the next day. She was afraid for her job, but believed that if
28

                                      3                 Case No. 19-cv-250
      PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE
                       RELIEF AND DEMAND FOR JURY TRIAL          EXHIBIT B
               Case 3:19-cv-00250-TSH Document 1 Filed 01/14/19 Page 5 of 10


 1   she did not do something, the sexual attacks against her would continue to escalate and Mr. Caluag

 2   would rape her.

 3          18.      After Ms. Thin Zar reported what had happened and her fear that Mr. Caluag would

 4   attack her, she continued to be required to work with him. Mr. Caluag would glare at her when he

 5   saw her around the office and laugh. This was frightening to Ms. Thin Zar and demonstrated that

 6   Mr. Caluag did not take her complaints seriously and that he was untouchable. Ms. Thin Zar is

 7   informed and believes that Mr. Caluag told her coworkers that she would be fired for reporting him.

 8   During the investigation of her complaint, management warned Ms. Thin Zar to “be careful”

 9   because Mr. Caluag had complained about her. Ms. Thin Zar continued working, afraid both for her

10   safety and her job.

11          19.      The trauma of the attacks and subsequent fear for her safety have caused Ms. Thin

12   Zar to experience severe distress, for which she has sought medical care. Ms. Thin Zar felt

13   humiliated and degraded by the sexual attacks and worries how they will impact how she is viewed

14   in her community. Ms. Thin Zar continues to fear that Mr. Caluag will attack her while she is

15   delivering the mail.

16   Phyu Castillo

17          20.      Ms. Castillo began working for the U.S.P.S. around 2001. By 2003, she transferred
18   to the Daly City Post Office. Her primary job duties include preparing and delivering mail.
19          21.      At the Daly City Post Office, Ms. Castillo worked with Mr. Caluag. When Mr.
20   Caluag and Ms. Castillo were alone together, Mr. Caluag would leer at Ms. Castillo’s breasts and

21   make salacious comments like, “mmmmm,” or “I want some of this,” on about a weekly basis.

22          22.      This continued through 2009, when Mr. Caluag’s behavior escalated. He began

23   touching Ms. Castillo and suggesting that they perform sexual acts together. Often, he would grab

24   her hand and try to drag her into a bathroom or private space.
25          23.      In or around 2016, Mr. Caluag became a supervisor. He became yet more

26   aggressive, frequently commenting on Ms. Castillo’s breasts and asking her for kisses.

27          24.      In or around September 2017, Ms. Castillo approached Mr. Caluag to ask him about
28   a union matter. In response, Mr. Caluag suggested that they go downstairs to smoke. When Ms.

                                      4                 Case No. 19-cv-250
      PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE
                       RELIEF AND DEMAND FOR JURY TRIAL          EXHIBIT B
               Case 3:19-cv-00250-TSH Document 1 Filed 01/14/19 Page 6 of 10


 1   Castillo and Mr. Caluag got down the stairs and were isolated, Mr. Caluag grabbed her, pressed his

 2   erect penis against her body, held her, and tried to kiss her. Ms. Castillo struggled free, repeating,

 3   “No!” and escaped to the parking lot. At the time, Ms. Castillo was afraid to report Mr. Caluag,

 4   because he was a supervisor and had held positions of power at work and in the union. Mr. Caluag’s

 5   abusive sexual behavior was open and notorious in the workplace for years and it appeared that

 6   U.S.P.S. took no effective actions to prevent or end it.

 7           25.     In November of 2017, Ms. Castillo learned that Mr. Caluag had assaulted her

 8   coworker, Ms. Thin Zar. Ms. Castillo was terrified for her own safety and that of her coworkers.

 9   Ms. Castillo reported what had happened to her to the Postmaster and explained that she did not feel

10   safe at work.

11           26.     Ms. Castillo continued to be required work shifts which could overlap with Mr.

12   Caluag’s. When he saw her, Mr. Caluag glared or stared at Ms. Castillo. Ms. Castillo learned that

13   Mr. Caluag had told other U.S.P.S. employees and supervisors that he felt sorry for Ms. Castillo and

14   that Ms. Castillo had only reported him to get out of having to work. There appeared to be no

15   consequences for this retaliatory conduct. Ms. Castillo felt afraid for her safety and reported Mr.

16   Caluag’s statements to the Postmaster Charles Bolton.

17           27.     The trauma of the attacks and subsequent fear for her safety have caused Ms.

18   Castillo to experience severe distress, for which she has sought medical care. Ms. Castillo felt

19   humiliated and degraded by the attack. Ms. Castillo continues to fear that Mr. Caluag will attack her

20   while she is delivering the mail.

21           28.     Upon information and belief, Mr. Caluag has sexually assaulted and harassed other

22   female U.S.P.S. employees. Despite multiple women, including Plaintiffs, coming forward at great

23   risk to themselves and describing the sexual attacks against them, the U.S.P.S. has refused to take

24   prompt or effective action, brushing off the sexual assaults, requiring Plaintiffs to work with Mr.

25   Caluag, and refusing to take adequate actions to address the harassment and discrimination against

26   Plaintiffs. The U.S.P.S. keeps Mr. Caluag working in positions of actual or perceived authority

27   where he has access to women he can exploit and abuse in the workplace.
28

                                      5                 Case No. 19-cv-250
      PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE
                       RELIEF AND DEMAND FOR JURY TRIAL          EXHIBIT B
               Case 3:19-cv-00250-TSH Document 1 Filed 01/14/19 Page 7 of 10


 1                                    FIRST CLAIM FOR RELIEF
                               Sexual Harassment and Sex Discrimination
 2                               (Title VII, 42 U.S.C. §§ 2000e, et. seq.)
 3                                    [On Behalf of Both Plaintiffs]
            29.     Plaintiffs incorporate by reference each and every allegation contained in the
 4
     preceding paragraphs as though fully stated here.
 5
            30.     Title VII prohibits Defendant U.S.P.S. from discriminating against any employee
 6
     on the basis of sex. Discrimination on the basis of sex includes sexual harassment.
 7
            31.     In perpetrating the above-described acts and omissions, Defendant, its agents,
 8
     servants, and/or employees, engaged in unlawful sexual harassment and discrimination in
 9
     violation of Title VII.
10
            32.     Defendant, its agents, and employees engaged in targeted harassment against
11
     Plaintiffs because of their sex. Defendant subjected Plaintiffs to unwelcome sexual comments
12
     and sexual attacks and acts that were terrifying, humiliating, harmful, and degrading. Mr.
13
     Caluag’s sexual harassment caused Plaintiffs pain, stress, and anxiety. Plaintiffs obtained
14
     medical care for these conditions. The above-mentioned unwelcomed acts were severe or
15
     pervasive and created a hostile work environment for Plaintiffs.
16
            33.     Plaintiffs perceived the working environment to be abusive or hostile, which
17
     caused Plaintiffs sufficient stress and anxiety to require medical care.
18
            34.     Because Mr. Caluag acted as Plaintiffs’ supervisor, U.S.P.S. is strictly liable for
19
     Mr. Caluag’s sexual harassment of Plaintiffs.
20
            35.     Additionally, U.S.P.S. knew or should have known of Mr. Caluag’s sexual
21
     harassment and the resulting hostile work environment, but nevertheless failed to take prompt
22
     and effective remedial action. Accordingly, U.S.P.S. is liable for Mr. Caluag’s sexual harassment
23
     even if he was not acting as a supervisor. Plaintiffs were harmed because of the foregoing
24
     described conduct of Defendant, which was a substantial factor in causing Plaintiffs harm.
25
            36.     As a direct and proximate result of the actions alleged herein, Plaintiffs have and
26
     will suffer damages including, but not limited to pain, suffering, humiliation, shame, anxiety,
27
28

                                      6                 Case No. 19-cv-250
      PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE
                       RELIEF AND DEMAND FOR JURY TRIAL          EXHIBIT B
               Case 3:19-cv-00250-TSH Document 1 Filed 01/14/19 Page 8 of 10


 1   embarrassment, mortification, hurt feelings, physical harm, and emotional distress, all in an

 2   amount to be proven at trial.

 3           37.     Plaintiffs are entitled to statutory attorneys’ fees and costs, and other appropriate

 4   relief as determined by this court.

 5                                     SECOND CLAIM FOR RELIEF
                                                   Retaliation
 6                                   (Title VII, 42 U.S.C. §§ 2000e, et seq.)
 7                                       [On Behalf of Both Plaintiffs]
             38.     Plaintiffs incorporate by reference each and every allegation contained in the
 8
     preceding paragraphs as though fully stated here.
 9
             39.     Title VII prohibits Defendant from retaliating against any employee because she
10
     engaged in a protected activity. Resisting and/or complaining of sexual harassment is a protected
11
     activity under Title VII.
12
             40.     Defendant and its agents, servants, and/or employees, engaged in unlawful
13
     retaliation in violation of Title VII.
14
             41.     Plaintiffs engaged in protected activity by resisting and complaining of sexual
15
     harassment and requesting to be protected from Mr. Caluag.
16
             42.     Defendant, its agents, and/or employees retaliated against Plaintiffs on the basis
17
     of their protected activity, and took material and adverse employment actions against them,
18
     including by creating and permitting a hostile work environment and requiring Plaintiffs to
19
     continue to work with Mr. Caluag even after they described sexual attacks against them that rise
20
     to the level of sexual assault and explained their fears of further attacks. U.S.P.S. led Plaintiffs to
21
     believe that Mr. Caluag was untouchable, and that they would never be able to safely work
22
     again. Mr. Caluag was permitted to spread gossip after Plaintiffs complained of harassment
23
     which caused Plaintiff Thin Zar to fear for her job and humiliated Ms. Castillo. Defendant failed
24
     to take effective remedial action such that the Defendant’s action would deter a
25
     reasonable employee in the same situation from making a complaint.
26
             43.     As a direct and proximate result of the actions alleged herein, Plaintiffs have and
27
     will suffer damages including, but not limited to, pain, suffering, humiliation, shame, anxiety,
28

                                      7                 Case No. 19-cv-250
      PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE
                       RELIEF AND DEMAND FOR JURY TRIAL          EXHIBIT B
                  Case 3:19-cv-00250-TSH Document 1 Filed 01/14/19 Page 9 of 10


 1   embarrassment, mortification, hurt feelings, physical harm, and emotional distress, all in an

 2   amount to be proven at trial.

 3              44.   Plaintiffs are entitled to statutory attorneys’ fees and costs, and other appropriate

 4   relief as determined by this court.

 5                                          INJUNCTIVE RELIEF

 6              45.   Plaintiffs incorporate by reference each and every allegation contained in the

 7   preceding paragraphs as though fully stated here.

 8              46.   Plaintiffs seek an injunction that prohibits the U.S.P.S. from assigning Mr. Caluag

 9   to any facility at which Plaintiffs are working, and that requires the U.S.P.S. to take all steps

10   necessary to protect Plaintiffs and other female employees from sexual harassment and

11   discrimination by Mr. Caluag.

12              47.   Plaintiffs seek effective training that addresses sexual assault, sexual harassment,

13   sexual discrimination, and retaliation in the workplace.

14              48.   No previous application for injunctive relief sought herein has been made to this

15   Court.

16              49.   If this Court does not grant the injunctive relief sought herein, Plaintiffs will be

17   irreparably harmed.

18              50.   No plain, adequate, or complete remedy at law is available to Plaintiffs to redress

19   the wrongs addressed herein.

20                                         DECLARATORY RELIEF

21              51.   Plaintiffs incorporate by reference each and every allegation contained in the
22   preceding paragraphs as though fully stated here.
23              52.   An actual controversy has arisen and now exists relating to the rights and duties of

24   the parties herein in that Plaintiffs contend that Defendant violated their rights not to be
25   subjected to sexual harassment and retaliation. On information and belief, Defendant denies
26   these allegations. Declaratory relief is therefore necessary and appropriate.
27              53.   Plaintiffs seek a judicial declaration of the rights and duties of the respective
28   parties.

                                      8                 Case No. 19-cv-250
      PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE
                       RELIEF AND DEMAND FOR JURY TRIAL          EXHIBIT B
            Case 3:19-cv-00250-TSH Document 1 Filed 01/14/19 Page 10 of 10


 1                                     REQUEST FOR RELIEF

 2         WHEREFORE, Plaintiffs prays for relief as follows:

 3         1. For declaratory judgment that the practices complained of in this complaint are

 4            unlawful and violate Title VII;

 5         2. For injunctive relief, including but not limited to appropriate discipline and

 6            prevention of Mr. Caluag from working with Plaintiffs at the Daly City USPS office

 7            and requiring institutional adherence to reasonable sex harassment policies consistent

 8            with Title VII;

 9         3. For compensation denied or lost to Plaintiffs by reason of the unlawful acts alleged

10            herein, in an amount to be proven at trial;

11         4. For payment of compensatory damages for Plaintiffs’ emotional pain and suffering, in

12            an amount to be proven at trial;

13         5. For Plaintiffs’ attorneys’ fees and costs;

14         6. For payment of interest at the legal rate on such damages as appropriate, including

15            pre- and post- judgment interest; and

16         7. For any further relief that the Court deems just and proper.

17                                  DEMAND FOR JURY TRIAL

18         Plaintiffs, hereby demand a trial by jury of each and every cause of action so triable.
19
     DATED: January 14, 2019
20

21                                       By: ______________________
                                              Katherine Wutchiett
22

23                                               Attorneys for Plaintiffs
                                                 May Thin Zar & Phyu Castillo
24
                                                 LEGAL AID AT WORK
25                                               Julia Parish
                                                 Katherine Wutchiett
26
                                                 STEWART & MUSELL
27                                               Wendy Musell

28

                                      9                 Case No. 19-cv-250
      PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE
                       RELIEF AND DEMAND FOR JURY TRIAL          EXHIBIT B
               Case 3:19-cv-00250-MMC Document 14 Filed 03/18/19 Page 1 of 9



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 WENDY M. GARBERS (CABN 213208)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-6475
 6        FAX: (415) 436-7234
          wendy.garbers@usdoj.gov
 7
   Attorneys for Defendant
 8 POSTMASTER GENERAL

 9                                    UNITED STATES DISTRICT COURT

10                                  NORTHERN DISTRICT OF CALIFORNIA

11                                         SAN FRANCISCO DIVISION

12
     MAY THIN ZAR and PHYU CASTILLO;                      Case No. 19-250-MMC
13
             Plaintiffs,                                  DEFENDANT’S ANSWER TO PLAINTIFFS’
14                                                        COMPLAINT
        v.
15                                                        DEMAND FOR JURY TRIAL
     MEGAN J. BRENNAN, POSTMASTER
16   GENERAL OF THE UNITED STATES
     POSTAL SERVICE;
17
             Defendant.
18

19                                                   ANSWER
20           The Postmaster General hereby responds to Plaintiffs’ Complaint for Damages and Declaratory
21 and Injunctive Relief (“Complaint”) as follows:

22           1.      Defendant admits that Plaintiffs are employees of the United States Postal Service
23 (“USPS”), stationed in Daly City, California. Defendant admits that Plaintiffs purport to bring this

24 employment discrimination action under Title VII, but denies that their claims have merit. Except as

25 expressly admitted, Defendant denies the allegations in Paragraph 1.

26           2.      Defendant admits that Plaintiffs seek damages, injunctive relief and attorneys’ fees, but
27 denies that any such relief is appropriate. Except as expressly admitted, Defendant denies the

28 allegations in Paragraph 2.

     DEFENDANT’S ANSWER TO PLAINTIFFS’ COMPLAINT
     No. 19-250-MMC                                                                         EXHIBIT B1
              Case 3:19-cv-00250-MMC Document 14 Filed 03/18/19 Page 2 of 9



 1          3.      Defendant admits that this Court has federal question jurisdiction over this matter.

 2          4.      Defendant admits that this matter is properly venued in the Northern District of

 3 California.

 4          5.      Defendants admits that assignment of this action to the San Francisco Division is proper

 5 under Local Rule 3-2(d).

 6          6.      Defendant admits that Plaintiff May Thin Zar is employed by the USPS at Daly City.

 7 Defendant is without sufficient knowledge to admit or deny the remainder of the allegations in

 8 Paragraph 6 and, on that basis, denies them.

 9          7.      Defendant admits that Plaintiff Phyu Castillo is employed by the USPS at Daly City.

10 Defendant is without sufficient knowledge to admit or deny the remainder of the allegations in

11 Paragraph 7 and, on that basis, denies them.

12          8.      Defendant admits that the Postmaster General is the proper defendant in this employment

13 action, in her official capacity.

14          9.      Defendant denies that Plaintiff Zar filed an informal EEO complaint on December 8,

15 2017. Defendant admits that Plaintiff Zar submitted a formal EEO complaint on approximately March

16 20, 2018. Defendant admits that it investigated Plaintiff Zar’s formal EEO complaint and, at her
17 request, issued its Final Agency Decision, dated November 13, 2018. Defendant is without sufficient

18 knowledge to admit or deny the remainder of the allegations in Paragraph 9 and, on that basis, denies

19 them.

20          10.     Defendant denies that Plaintiff Castillo filed an informal EEO complaint on January 9,

21 2018. Defendant admits that Plaintiff Castillo submitted a document titled Amended Charge of

22 Discrimination, which was dated February 27, 2018. Defendant admits that Plaintiff Castillo submitted

23 a formal complaint of discrimination on approximately April 4, 2018. Defendant admits that it

24 investigated Plaintiff Castillo’s formal EEO complaint and, at her request, issued its Final Agency

25 Decision, dated October 18, 2018.

26          11.     Defendant denies that Plaintiff Castillo has exhausted her administrative remedies related

27 to conduct that occurred more than 45 days before she contacted an EEO counselor on or about January 9,

28 2018, as such contact was untimely.

     DEFENDANT’S ANSWER TO PLAINTIFFS’ COMPLAINT
     No. 19-250-MMC                                                                        EXHIBIT B2
              Case 3:19-cv-00250-MMC Document 14 Filed 03/18/19 Page 3 of 9



 1          12.     Defendant admits the allegations in Paragraph 12.

 2          13.     Defendant admits that, beginning in or around March 2017, Mr. Caluag made romantic

 3 overtures towards Plaintiff Zar—conduct which caused Defendant to issue him a Notice of Removal.

 4 Defendant denies that Mr. Caluag was a “supervisor” within the meaning of federal law. Defendant is

 5 without sufficient knowledge to admit or deny the remainder of the allegations in Paragraph 13 and, on

 6 that basis, denies them.

 7          14.     Defendant admits that, beginning in or around March 2017, Mr. Caluag made romantic

 8 overtures towards Plaintiff Zar—conduct which caused Defendant to issue him a Notice of Removal.

 9 Defendant denies that Mr. Caluag was a “supervisor” within the meaning of federal law. Defendant is
10 without sufficient knowledge to admit or deny the remainder of the allegations in Paragraph 14 and, on

11 that basis, denies them.

12          15.     Defendant admits that sometime between April and June 2017, Mr. Caluag called Plaintiff

13 Zar into an office, wherein he attempted to hug and kiss her without her consent—an offense for which

14 Defendant issued him a Notice of Removal. Defendant denies that Mr. Caluag was a “supervisor” within the

15 meaning of federal law. Defendant is without sufficient knowledge to admit or deny the remainder of the

16 allegations in Paragraph 15 and, on that basis, denies them.
17          16.     Defendant admits that in or around the beginning of October 2017, Mr. Caluag grabbed

18 Plaintiff Zar’s wrist to stop her from leaving his presence after she told him not to touch her—an offense for

19 which Defendant issued him a Notice of Removal. Defendant denies that Mr. Caluag was a “supervisor”

20 within the meaning of federal law. Defendant is without sufficient knowledge to admit or deny the

21 remainder of the allegations in Paragraph 16 and, on that basis, denies them.

22          17.     Defendant admits that on or about October 29, 2017, Mr. Caluag attempted to kiss, or did

23 kiss, Plaintiff Zar without her consent—an offense for which Defendant issued him a Notice of Removal.

24 Defendant denies that Mr. Caluag was a “supervisor” within the meaning of federal law. Defendant denies

25 that Plaintiff Zar reported this incident to her supervisor the next day. Defendant is without sufficient

26 knowledge to admit or deny the remainder of the allegations in Paragraph 17 and, on that basis, denies
27 them.

28          18.     Defendant admits that, immediately following her report, Plaintiff Zar and Mr. Caluag

     DEFENDANT’S ANSWER TO PLAINTIFFS’ COMPLAINT
     No. 19-250-MMC                                                                           EXHIBIT B3
              Case 3:19-cv-00250-MMC Document 14 Filed 03/18/19 Page 4 of 9



 1 remained employed with the USPS at the same facility. However, Defendant immediately instruct Mr.

 2 Caluag not to have contact with Plaintiff Zar. Defendant denies that Mr. Caluag was “untouchable”—as

 3 soon as Plaintiff Zar complained about him, the USPS investigated, issued a Noticed of Removal, and

 4 permanently transferred him to another facility. Defendant is without sufficient knowledge to admit or

 5 deny the remainder of the allegations in Paragraph 18 and, on that basis, denies them.

 6          19.     Defendant denies that there is any evidence to suggest that Mr. Caluag will attack

 7 Plaintiff Zar while she is delivering mail and notes that he has been transferred to a different facility and

 8 that the USPS has instructed him to obey the restraining order Plaintiff Zar obtained from San Mateo

 9 Superior Court on pain of corrective action, up to and including his removal from employment.
10 Defendant is without sufficient knowledge to admit or deny the remainder of the allegations in

11 Paragraph 19 and, on that basis, denies them.

12          20.     Defendant admits the allegations in Paragraph 20.

13          21.     Defendant admits that Mr. Caluag was also employed at the Daly City Post Office.

14 Defendant is without sufficient knowledge to admit or deny the remainder of the allegations in

15 Paragraph 21 and, on that basis, denies them.

16          22.     Defendant is without sufficient knowledge to admit or deny the allegations in Paragraph

17 22 and, on that basis, denies them.

18          23.     Defendant denies that Mr. Caluag was a “supervisor” within the meaning of federal law.

19 Defendant is without sufficient knowledge to admit or deny the remainder of the allegations in

20 Paragraph 23 and, on that basis, denies them.

21          24.     Defendant denies that Mr. Caluag was a “supervisor” within the meaning of federal law.

22 Defendant further denies that anyone can be both a “supervisor” and hold a position of power within a

23 collective bargaining unit, as “supervisors” cannot even be members of a bargaining unit under the National

24 Labor Relations Act. Defendant denies that Mr. Caluag engaged in “abusive sexual behavior” that was

25 “open and notorious in the workplace for years.” Defendant denies that the USPS failed to take effective

26 actions to prevent or end any unlawful conduct of which it was aware. Defendant admits that, in September
27 2017, Mr. Caluag grabbed Plaintiff Castillo by the shoulders, pulled her close to him, and attempted to kiss

28 her on the mouth without her consent—an offense for which Defendant issued him a Notice of Removal.

     DEFENDANT’S ANSWER TO PLAINTIFFS’ COMPLAINT
     No. 19-250-MMC                                                                          EXHIBIT B4
              Case 3:19-cv-00250-MMC Document 14 Filed 03/18/19 Page 5 of 9



 1 Defendant is without sufficient knowledge to admit or deny the remainder of the allegations in

 2 Paragraph 24 and, on that basis, denies them.

 3          25.     Defendant admits that, at the end of November 2017, while the USPS was investigating

 4 Plaintiff Zar’s complaints, Plaintiff Castillo submitted a written statement accusing Mr. Caluag of sexual

 5 misconduct. Defendant is without sufficient knowledge to admit or deny the remainder of the

 6 allegations in Paragraph 25 and, on that basis, denies them.

 7          26.     Defendant admits that after Plaintiff Castillo complained about Mr. Caluag, they both

 8 continued to be employed by the USPS and to work in the Daly City Post Office. Defendant admits that

 9 Plaintiff Castillo informed Officer-in-Charge Charles Bolton that she believed Mr. Caluag was gossiping
10 about the complaints against him and that Mr. Caluag looked at her. Defendant denies that the USPS

11 failed to take action based on these allegations. After learning of the complaints, the USPS investigated,

12 issued a Noticed of Removal, and permanently transferred Mr. Caluag to another facility. Defendant is

13 without sufficient knowledge to admit or deny the remainder of the allegations in Paragraph 26 and, on

14 that basis, denies them.

15          27.     Defendant denies that there is any evidence to suggest that Mr. Caluag will attack

16 Plaintiff Castillo while she is delivering mail and notes that he has been transferred to a different facility
17 and that the USPS has instructed him to obey the restraining order Plaintiff Castillo obtained from San

18 Mateo Superior Court on pain of corrective action, up to and including his removal from employment.

19 Defendant is without sufficient knowledge to admit or deny the remainder of the allegations in

20 Paragraph 27 and, on that basis, denies them.

21          28.     Defendant lacks any information to suggest that Mr. Caluag has sexually assaulted or

22 harassed other employees and, on that basis, denies said allegation. Defendant denies that the USPS

23 failed to take prompt or effective action in response to any complaints it received regarding Mr. Caluag.

24 Defendant denies that the USPS “brushed off the sexual assaults.” Defendant admits that Mr. Caluag

25 continued to be employed at the Daly City Post Office until January 2018, but denies that either Plaintiff

26 was required to work with him after her complaints. Indeed, the USPS instructed Mr. Caluag to stay
27 away from Plaintiffs. Defendant denies that the USPS has refused to take adequate actions to address

28 harassment and discrimination against either Plaintiff, or any other employee. Defendant denies that

     DEFENDANT’S ANSWER TO PLAINTIFFS’ COMPLAINT
     No. 19-250-MMC                                                                          EXHIBIT B5
              Case 3:19-cv-00250-MMC Document 14 Filed 03/18/19 Page 6 of 9



 1 Mr. Caluag currently works in positions of actual or perceived authority. Defendant denies that Mr.

 2 Caluag was ever a “supervisor” within the meaning of federal law. Except as expressly admitted, Defendant

 3 denies the allegations in Paragraph 28.

 4          29.    Defendant incorporates by reference its response to each allegation set forth above as if

 5 fully set forth herein.

 6          30.    Paragraph 30 consists solely of legal conclusions regarding the requirements of Title VII,

 7 to which no response is required.

 8          31.    Defendant denies the allegations in Paragraph 31.

 9          32.    Defendant admits that Mr. Caluag’s behavior, as cited in its Notice of Removal, was

10 contrary to Defendant’s policies and requirements for employees. Defendant lacks sufficient

11 information to admit or deny the allegations regarding Plaintiffs’ state of mind and medical care and, on

12 that basis, denies them. Defendant otherwise denies the allegations in Paragraph 32.

13          33.    Defendant is without sufficient knowledge to admit or deny the allegations in Paragraph

14 33 and, on that basis, denies them.

15          34.    Defendant admits that Mr. Caluag had limited power to direct Plaintiffs’ work tasks one

16 day a week at certain times relevant to their Complaint. However, Defendant denies that Mr. Caluag
17 was ever a “supervisor” within the meaning of federal law. Except as expressly admitted, Defendant

18 denies the allegations in Paragraph 34.

19          35.    Defendant denies the allegations in Paragraph 35.

20          36.    Defendant denies the allegations in Paragraph 36.

21          37.    Defendant denies the allegations in Paragraph 37.

22          38.    Defendant incorporates by reference its response to each allegation set forth above as if

23 fully set forth herein.

24          39.    Paragraph 39 consists solely of legal conclusions regarding the requirements of Title VII,

25 to which no response is required.

26          40.    Defendant denies the allegations in Paragraph 40.

27          41.    Defendant admits that opposing discrimination on the basis sex and complaining about it

28 are protected activities under Title VII. Except as expressly admitted, Defendant denies the allegations

     DEFENDANT’S ANSWER TO PLAINTIFFS’ COMPLAINT
     No. 19-250-MMC                                                                       EXHIBIT B6
              Case 3:19-cv-00250-MMC Document 14 Filed 03/18/19 Page 7 of 9



 1 in Paragraph 41.

 2          42.    Defendant denies the allegations in Paragraph 42.

 3          43.    Defendant denies the allegations in Paragraph 43.

 4          44.    Defendant denies the allegations in Paragraph 44.

 5          45.    Defendant incorporates by reference its response to each allegation set forth above as if

 6 fully set forth herein.

 7          46.    Defendant admits that Plaintiffs seek injunctive relief, but denies that any such relief is

 8 appropriate. Except as expressly admitted, Defendant denies the allegations in Paragraph 46.

 9          47.    Defendant admits that Plaintiffs seek injunctive relief, but deny that any such relief is

10 appropriate. Except as expressly admitted, Defendant denies the allegations in Paragraph 47.

11          48.    Defendant is without sufficient knowledge to admit or deny the allegations in Paragraph

12 48 and, on that basis, denies them.

13          49.    Defendant denies the allegations in Paragraph 49.

14          50.    Defendant denies the allegations in Paragraph 50.

15          51.    Defendant incorporates by reference its response to each allegation set forth above as if

16 fully set forth herein.
17          52.    Defendant admits that Plaintiffs seek declaratory relief, but denies that any such relief is

18 appropriate. Except as expressly admitted, Defendant denies the allegations in Paragraph 52.

19          53.    Defendant admits that Plaintiffs seek declaratory relief, but denies that any such relief is

20 appropriate. Except as expressly admitted, Defendant denies the allegations in Paragraph 53.

21                                       AFFIRMATIVE DEFENSES

22
                                    FIRST AFFIRMATIVE DEFENSE
23                                      (Prompt Corrective Action)

24          1.     Plaintiffs’ claims are barred, in whole or in part, because Defendant exercised reasonable

25 care to prevent and correct promptly any allegedly discriminatory, harassing, or retaliatory behavior.

26
                                  SECONDAFFIRMATIVE DEFENSE
27                           (Effective Administrative Process—Ellerth/Faragher)

28          2.     Defendant maintains and effective administrative process for preventing and correcting

     DEFENDANT’S ANSWER TO PLAINTIFFS’ COMPLAINT
     No. 19-250-MMC                                                                         EXHIBIT B7
              Case 3:19-cv-00250-MMC Document 14 Filed 03/18/19 Page 8 of 9



 1 any improper, retaliatory, discriminatory and harassing conduct and Plaintiffs unreasonably failed to

 2 avail themselves of these opportunities to protect themselves from any allegedly improper conduct.

 3
                                     THIRD AFFIRMATIVE DEFENSE
 4                                          (Failure to Mitigate)

 5          3.      To the extent that Plaintiffs have failed to mitigate their damages, their recovery is

 6 limited accordingly.

 7
                                   FOURTH AFFIRMATIVE DEFENSE
 8                                  (Exhaustion of Administrative Remedies)

 9          4.      To the extent that Plaintiffs allege or assert matters not contained in a legally sufficient and

10 timely administrative claim, such claims are barred by the exhaustion of administrative remedies doctrine.

11 For example, Plaintiff Castillo’s claims based on conduct that occurred more than 45 days before she

12 contacted an EEO counselor on or about January 9, 2018, are barred.

13
                                      FIFTH AFFIRMATIVE DEFENSE
14                                             (Mixed Motive)

15          5.      To the extent that Plaintiffs demonstrates that a discriminatory or retaliatory motive

16 played a part in the challenged actions, which Defendant denies, Defendant asserts that the same actions
17 would have been taken absent the discriminatory or retaliatory motive.

18
                                     SIXTH AFFIRMATIVE DEFENSE
19                                           (Lack of Agency)

20          6.      To the extent that Plaintiffs demonstrates that employees of Defendant committed

21 unlawful acts, as alleged in the Complaint, which Defendant does not concede, Defendant asserts that

22 such unlawful acts were committed outside the scope of employment and not by agents of Defendant.

23

24          The Postmaster General reserves the right to assert additional affirmative defenses as discovery

25 develops and warrants.

26
27

28

     DEFENDANT’S ANSWER TO PLAINTIFFS’ COMPLAINT
     No. 19-250-MMC                                                                              EXHIBIT B8
            Case 3:19-cv-00250-MMC Document 14 Filed 03/18/19 Page 9 of 9



 1                                        PRAYER FOR RELIEF

 2         WHEREFORE, the Postmaster General prays that:

 3         1.     Plaintiffs takes nothing by their Complaint;

 4         2.     The Postmaster General has judgment against Plaintiffs;

 5         3.     The Postmaster General be awarded her costs of suit; and

 6         4.     For such other and further relief as the Court may deem proper.

 7

 8                                     DEMAND FOR JURY TRIAL

 9         Defendant hereby demands trial by jury.

10

11 DATED: March 18, 2019                                Respectfully submitted,

12                                                      DAVID L. ANDERSON
                                                        United States Attorney
13
                                                         /s/ Wendy M. Garbers
14                                                      WENDY M. GARBERS
                                                        Assistant United States Attorney
15                                                      Attorney for Defendant
16
17

18

19

20

21

22

23

24

25

26
27

28

     DEFENDANT’S ANSWER TO PLAINTIFFS’ COMPLAINT
     No. 19-250-MMC                                                                        EXHIBIT B9
EXHIBIT B
EXHIBIT B
Exhibit C
          'LVFULPLQDWLRQLV,OOHJDO
        
     <RXKDYHWKHULJKWQRWWREHGLVFULPLQDWHGDJDLQVWWUHDWHG
        ZRUVHRUKDUDVVHGEHFDXVHRI\RXUUDFHFRORUUHOLJLRQ
        QDWLRQDORULJLQDJHFXUUHQWRUSDVWGLVDELOLW\VWDWXVJHQHWLF
        LQIRUPDWLRQRUVH[ LQFOXGLQJSUHJQDQF\VH[XDO
        RULHQWDWLRQJHQGHULGHQWLW\RUWUDQVJHQGHUVWDWXV 
        
     7RPDNHDFRPSODLQWDERXWKDUDVVPHQWRUGLVFULPLQDWLRQ
        \RXPXVWFRQWDFWWKH3RVWDO6HUYLFH¶V(TXDO(PSOR\PHQW
        2SSRUWXQLW\ ((2 2IILFHZLWKLQGD\V
        
     <RXFDQPDNHDFRPSODLQWRQOLQHDWKWWSVHILOHXVSVFRP


                5HWDOLDWLRQLV,OOHJDO
   
<RXKDYHWKHULJKWWRRSSRVHGLVFULPLQDWLRQDQGSDUWLFLSDWHLQDQWL
GLVFULPLQDWLRQSURFHVVHVIUHHIURPUHWDOLDWLRQ7RUHSRUW
UHWDOLDWLRQ\RXPXVWFRQWDFWWKH((22IILFHZLWKLQGD\VDW
KWWSVHILOHXVSVFRP
   
)RULPPHGLDWHKHOSZLWKKDUDVVPHQWGLVFULPLQDWLRQRU
UHWDOLDWLRQFRQWDFW\RXUVXSHUYLVRUSRVWPDVWHU+XPDQ
5HVRXUFHVRUWKH((22IILFH

     )RUPRUHLQIRUPDWLRQVHH6HFWLRQRIWKH(PSOR\HH 
             /DERU5HODWLRQV0DQXDODQG3RVWHU

                                                            EXHIBIT C
Exhibit D
 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 WENDY M. GARBERS (CABN 213208)
   Assistant United States Attorney
 4 EMMET P. ONG (NYBN 4581369)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6475
 7        FAX: (415) 436-7234
          wendy.garbers@usdoj.gov
 8
   Attorneys for Defendant
 9 POSTMASTER GENERAL

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     MAY THIN ZAR and PHYU CASTILLO,                    Case No. 19-250-MMC
14
             Plaintiffs,                                STIPULATION OF DISMISSAL WITH
15                                                      PREJUDICE PURSUANT TO FRCP
        v.                                              41(a)(1)(A)(ii)
16
     MEGAN J. BRENNAN, POSTMASTER
17   GENERAL OF THE UNITED STATES
     POSTAL SERVICE,
18
             Defendant.
19

20

21           It is hereby stipulated by and between the undersigned Plaintiffs MAY THIN ZAR and PHYU

22 CASTILLO and Defendant POSTMASTER GENERAL, by and through their respective attorneys, as

23 follows:

24           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs and Defendant hereby

25 stipulate to dismiss with prejudice the above-captioned action. Except as expressly set forth in the

26 previously-filed Stipulation And Agreement Of Compromise And Settlement And [Proposed] Order,

27 each party is to bear her own costs and attorneys’ fees.

28

     STIPULATION OF DISMISSAL WITH PREUDICE
     No. 19-250-MMC                                                                                  1
 1 SO STIPULATED AND AGREED.

 2

 3 DATED:
                                                    Julia Parish
 4                                                  LEGAL AID AT WORK
                                                    Counsel for Plaintiffs MAY THIN ZAR and PHYU
 5                                                  CASTILLO

 6

 7                                                  DAVID L. ANDERSON
                                                    United States Attorney
 8
     DATED:                                   By:   _______________________________
 9
                                                    Wendy M. Garbers
10                                                  Assistant United States Attorney
                                                    Attorney for Defendant
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION OF DISMISSAL WITH PREUDICE
     No. 19-250-MMC                                                                      2
